Citation Nr: 9905408	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-42 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for the residuals of multiple post-operative malignant 
melanomas.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel





INTRODUCTION

The veteran had active duty from May 1980 to May 1986.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO reduced 
the disability rating for the residuals of multiple post-
operative malignant melanomas from 100 to zero percent.  The 
veteran has perfected of an appeal of the rating reduction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The residuals of multiple post-operative malignant 
melanomas are manifested by scars that are not disfiguring, 
not ulcerated, not tender or painful on objective 
demonstration, and result in no functional limitation.


CONCLUSION OF LAW

The criteria for restoration of the 100 percent disability 
rating for the residuals of multiple post-operative malignant 
melanomas are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105(e), 3.343, 4.1, 4.7, 4.118, 
Diagnostic Code 7818 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1987 private pathology report and hospital summary 
show that the veteran underwent surgery for the removal of a 
superficial spreading malignant melanoma with invasion of the 
papillary and reticular dermis on the right shoulder.  The 
surgery included wide resection of the 2.2 centimeter 
melanoma with split thickness skin grafting and dissection of 
the axillary lymph nodes.  Pathological studies revealed that 
the lymph nodes and axillary dissection were negative for 
tumor, no residual tumor was found in the excision site, and 
no follow-up therapy was found to be warranted.  The veteran 
was noted to have a rapid recovery and was discharged from 
the hospital two days following the surgery.

In an April 1987 rating decision the RO granted service 
connection for malignant melanoma of the right shoulder on 
the basis that the disease became manifest within the one-
year presumptive period following the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  Although there 
is no evidence of record indicating that the melanoma was 
manifested by any constitutional symptoms or resulted in any 
impairment of health, the disorder was rated as 100 percent 
disabling as an unlisted disease that was analogous to 
Diagnostic Code 7709 for Hodgkin's disease.  38 C.F.R. 
§§ 4.20, 4.27, 4.117.

The report of a May 1989 VA medical examination shows that 
there had been no recurrence of the disease since the March 
1987 surgery, and in a June 1989 rating decision the RO 
reduced the disability rating from 100 to zero percent 
effective in November 1988.

VA treatment records indicate that in October and November 
1990 the veteran underwent wide excision of five malignant 
melanomas that were located on the left flank, the left hip, 
the left upper chest, the left axilla, and the right thigh.  




Additional lesions were removed that were found not to be 
malignant.  The disease was found to be non-metastatic, and 
no further treatment, with the exception of periodic 
examinations, was recommended.  

In a January 1991 rating decision the RO increased the 
disability rating for multiple malignant melanomas from zero 
to 100 percent, effective in October 1990.  Although the 
veteran continued to demonstrate no constitutional symptoms, 
the disorder was again rated as analogous to Diagnostic Code 
7709 for Hodgkin's disease.

The report of a VA examination in November 1991 shows that 
the veteran had multiple lesions removed from 1987 to 1990, 
none of which were found to be malignant.  With the exception 
of multiple scars, no abnormalities were found on 
examination.  

VA treatment records for November 1990 through May 1992 show 
that, although the veteran had a number of lesions biopsied, 
none were found to be malignant.  Based on the VA treatment 
records and the report of the November 1991 examination, in 
an August 1992 rating decision the RO reduced the disability 
rating for the service-connected disorder from 100 to zero 
percent effective in November 1992.

In October 1992 the veteran reported that an additional 
melanoma had been found, for which surgical removal was 
planned.  Although a November 1992 pathological report 
pertaining to the lesion that was removed from the medial 
surface of the left thigh indicates that the pathological 
study was inconclusive and a VA examination in January 1993 
revealed no recurrence of the disease, in a May 1993 rating 
decision the RO reversed the August 1992 rating reduction and 
reinstated the 100 percent rating effective in November 1992.  
At that time the disease was again rated as analogous to 
Hodgkin's disease.

The veteran was provided a routine VA examination in March 
1994, the results of which showed that there had been no 
recurrence of the disease.  In a May 1994 rating decision the 
RO again proposed reducing the disability rating from 100 to 
zero percent, and notified the veteran of the proposed 
reduction at that time.  In June 1994 he requested a personal 
hearing in order to present evidence relevant to the proposed 
reduction.

During the December 1994 hearing the veteran testified that 
he had melanomas that recurred continuously.  He further 
testified that he was scheduled for surgery for the removal 
of four additional melanomas, and that there were additional 
melanomas on his body that could not be removed because they 
were too small.  In a January 1995 statement he reported that 
the surgery had been scheduled for the removal of the 
additional melanomas, and he asked that the decision on the 
reduction be deferred until the results of the surgery were 
known.

A December 1994 pathology report indicates that a biopsy from 
the left ear was a nevus, and that biopsies from the left 
upper back, the right lower back, and the left thigh were 
those of compound nevi with dysplastic features.  The biopsy 
of a lesion excised from the right lower leg in February 1995 
revealed that it was a junctional nevus.  Based on the 
evidence showing that none of the excised lesions were 
malignant, in the July 1995 rating decision the RO reduced 
the disability rating from 100 to zero percent effective in 
November 1995.  The RO also changed the diagnostic code under 
which the disease was rated from a code analogous to 
Hodgkin's disease (Diagnostic Code 7709) to Diagnostic Code 
7818 for malignant growths of the skin, and re-characterized 
the service-connected disability as the residuals of post-
operative multiple malignant melanomas.  The reduction was 
later revised to be effective in April 1996.

In his September 1995 notice of disagreement and October 1995 
substantive appeal the veteran stated that he had been told 
by dermatologists and oncologists that a dysplastic nevus 
could progress to a malignant tumor in a very short period of 
time and that his disease was demonstrated by a continuing 
pattern of recurrence.  

In an additional January 1997 substantive appeal he stated 
that the 100 percent rating should continue because he had a 
propensity for malignant melanomas, and had had cancerous 
tumors removed from various parts of his body.

During a March 1998 hearing the veteran testified that the 
cancerous tumors recurred continuously, which required him to 
obtain periodic check-ups in order to determine whether the 
disease had recurred.  When asked whether he currently had 
any active melanoma, he stated that in the past he had had 
various moles removed from his body, some of which were found 
to be malignant.  He also stated that he had not been 
examined for over a year, but that his doctors had told him 
that he would always have melanomas.  He also testified that 
over the previous ten years he had 15 tumors removed.  When 
asked whether he had any painful scars, he stated that he had 
a number of scars that were numb.

VA treatment records for September 1995 through February 1998 
show that the veteran had a number of lesions removed from 
his skin, none of which were found to be malignant.  
Dermatology examinations in November 1996, April 1997, and 
February 1998 resulted in the conclusion that there had been 
no recurrence of the melanoma.  In February 1998 the examiner 
stated that the veteran had had three primary lesions in the 
past, and that he was receiving no systemic medication.  

The treatment records for March 1987 through February 1998 do 
not indicate that the malignant melanomas ever metastasized; 
that the veteran had any symptoms associated with the 
malignancies; that he received any treatment, such as 
radiation or chemotherapy, other than the excision of the 
individual lesions; or that the occurrence of the malignant 
melanomas resulted in any general impairment of health.

In conjunction with an April 1998 VA examination the veteran 
reported having received local radiation treatment following 
the surgery in 1987, but denied having received any 
chemotherapy or additional radiation for the malignant 
melanomas.  

The veteran stated that he may have received a melanoma 
vaccine in 1987, but that he had remained in good health.  
The examiner noted that there was no evidence of clinical 
metastases of the malignancies.  

Physical examination revealed three scars on the sites from 
which the melanomas had been removed, those being the right 
posterior shoulder, the left lower back, and the left lower 
abdomen, and multiple compound nevi.  The examiner stated 
that none of the nevi appeared suspicious and there was no 
palpable adenopathy.  The examiner provided diagnoses of a 
history of three primary malignant melanomas, without 
clinical recurrence or metastasis; multiple nevi; and two 
dysplastic nevi.  The examiner also noted that, given the 
veteran's history, he could develop additional melanomas in 
the future.  The examiner later annotated the examination 
report to indicate that there was no pain associated with the 
excision scars.

VA treatment records indicate that the veteran had an 
additional lesion removed in April 1998, which was not found 
to be malignant.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  

In the selection of the diagnostic code for a disease for 
rating purposes, preference is to be given to the diagnostic 
code for the disease itself; if the disorder is rated on the 
basis of residual conditions, the diagnostic code for the 
residual condition will be added to that for the actual 
disease.  38 C.F.R. § 4.27.

At the time the veteran's claim was initially adjudicated, 
the diagnostic code for Hodgkin's disease provided a 
100 percent rating if the disease was manifested by frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe anemia with marked general 
weakness.  The 100 percent rating was to be continued for one 
year following the cessation of treatment, at which time the 
rating was based on residual impairment.  A 60 percent rating 
applied if the disease was manifested by general muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health.  The disease was rated as 
30 percent disabling if evidenced by occasional low-grade 
fever, mild anemia, fatigability, or pruritus.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1986).

The regulation pertaining to the evaluation of disorders of 
the hemic and lymphatic systems was modified in 1995.  The 
revised diagnostic code for Hodgkin's disease provides a 
100 percent disability rating with active disease or during a 
treatment phase.  The 100 percent rating is continued for six 
months beyond the cessation of treatment, at which time a 
mandatory examination must be conducted.  If there has been 
no recurrence of the disease, the disorder is to be rated 
based on residuals of the disease.  See Green v. West, 11 
Vet. App. 472 (1998); 38 C.F.R. § 4.117, Diagnostic Code 7709 
(1998).

In accordance with Diagnostic Code 7818 for malignant growths 
of the skin, manifestations are rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  These provisions have been in 
effect since prior to 1987.  38 C.F.R. § 4.118 (1986) and 
(1998).  

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is noncompensable 
if slight.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration, and Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

A total disability rating that is not based on 
hospitalization, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the disorder.  Examination reports showing material 
improvement must be evaluated in conjunction with all of the 
facts of the record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, or whether the 
symptoms have been brought under control by prolonged rest, 
or following a regimen which precludes work.  If the 
improvement is brought about by a regimen that precludes 
work, a reduction from a total disability rating will not be 
considered pending re-examination after a period of 
employment lasting three to six months.  38 C.F.R. § 3.343.

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In order to reduce an established disability rating, 
the preponderance of the evidence must show that the rating 
reduction is warranted.  Kitchens v. Brown, 7 Vet. App. 320 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

The Board finds that the veteran's appeal of the reduced 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the reports of VA examinations in March 1994 and 
April 1998, and the veteran's statements and testimony.  The 
Board concludes that all relevant data have been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

The Board notes as an initial matter that the procedural 
requirements of 38 C.F.R. § 3.105(e) have been met in terms 
of the reduction of a disability rating.  Schafrath, 1 Vet. 
App. at 589.

The 100 percent disability rating for a malignant melanoma 
was assigned in 1987 based on evidence showing that the 
veteran had a malignant lesion that required wide excision 
and dissection of the lymph nodes.  The medical evidence 
shows that he has not had a malignant lesion since at least 
November 1992, that there has never been any metastasis of 
the disease, and that all detected malignant lesions were 
excised with no systemic or constitutional manifestations of 
the disease.  The Board finds, therefore, that there has been 
material improvement in the service connected disability and 
that the improvement was attained under the ordinary 
conditions of life.  38 C.F.R. § 3.343.

The service-connected disorder was originally evaluated under 
a diagnostic code analogous to Hodgkin's disease, the 
criteria for which included fever, edema, ascites, pleural 
effusion, anemia, weakness, loss of weight, dyspnea, pain, 
fatigability, pruritus, and general impairment of health.  
38 C.F.R. § 4.117, Diagnostic Code 7709 (1986).  The medical 
evidence does not show that the disorder is manifested by any 
of these criteria.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (the assignment of an analogous diagnostic 
code is dependent on whether the functions affected, the 
anatomical localization, and the symptomatology are similar).

In the July 1995 rating decision in which the RO reduced the 
disability rating from 100 to zero percent, the RO changed 
the diagnostic code under which the disability was evaluated 
from the code analogous to Hodgkin's disease to the code that 
pertains to malignant growths of the skin.  The Board finds 
that the disorder is properly evaluated under Diagnostic Code 
7818 for malignant growths of the skin, without analogy to 
any other disease, because the medical evidence does not show 
that the disorder is manifested by any constitutional 
symptoms or physical impairment that might warrant an 
analogous rating.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (in selecting a diagnostic code 
the Board must explain any inconsistencies with previously 
applied diagnostic codes).

The residuals of post-operative multiple malignant melanomas 
are manifested by scars on the left flank, left hip, left 
upper chest, lower back, lower abdomen, and posterior 
shoulder.  Although the veteran contends that the 
malignancies continually recur, the medical evidence shows 
that a malignant melanoma has not been detected since at 
least November 1992.  The disorder is, therefore, evaluated 
on any residual scarring or disfigurement.  The evidence does 
not show that any of the scars or lesions are located on the 
head, face, or neck; that they are poorly nourished with 
repeated ulceration; that they are tender or painful on 
objective demonstration; or that they result in any 
functional limitation.  38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804 and 7805.  

There is no question regarding which of two evaluations would 
more properly classify the severity of the service-connected 
disability.  38 C.F.R. § 4.7.  The Board finds, therefore, 
that the criteria for a compensable disability rating are not 
met, and that the preponderance of the evidence supports the 
reduction of the disability rating for the residuals of 
multiple post-operative malignant melanomas from 100 to zero 
percent.  Kitchens, 7 Vet. App. at 320.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for 
restoration of a 100 percent disability rating for the 
residuals of multiple post-operative malignant melanomas.


ORDER

The appeal for restoration of the 100 percent disability 
rating for the residuals of multiple post-operative malignant 
melanomas is denied.

		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

